McKinstry, J.
-There was evidence to sustain the finding that the partnership created by the contract of June 26, 1849, was dissolved more than twenty years before the commencement of this action. As the dissolution occurred more than twenty years before the commencement of the action, the court below—a court of equity—was justified in refusing to entertain plaintiff’s application for relief. And, as laches deprives a plaintiff of the right to appeal to a court of equity, the court may refuse to entertain a suit brought after unreasonable delay, although the defendant has not, in his answer, alleged that the claim is stale. (Sullivan v. Portland, etc., P. P. Co., 94 U. S. 811.) Judgment and order affirmed.
McKee, J., and Ross, J., concurred.
Hearing in bank denied.